Exhibit 10.3
 
[union_11.jpg]
COMMERCIAL PROMISSORY NOTE
(Base Rate)
 


    Debtor Name:                   Autobytel Inc., a Delaware corporation
                       Office:  45061
    Debtor Address:               18872 MacArthur Blvd., Suite #200
Irvine,
CA  92612-1448                                                                Loan
Number: 055-716-185-7


Maturity Date:  April 30,
2018                                                   Amount:  $8,000,000.00
 

$  8,000,000.00    Date:   May 20, 2015



FOR VALUE RECEIVED, on   April 30, 2018   , the undersigned ("Debtor") promises
to pay to the order of MUFG UNION BANK, N.A. ("Bank"), as indicated below, the
principal sum of   Eight Million and 00/100ths   Dollars ($  8,000,000.00  ), or
so much thereof as is disbursed, together with interest on the balance of such
principal from time to time outstanding, at the per annum rate or rates and at
the times set forth below. Any letter of credit issued and outstanding in
connection with this note shall result in reduction of the amount available to
Debtor.


INTEREST PAYMENTS.  Debtor shall pay interest on the   last   day of each month
commencing   May 31, 2015  .  Should interest not be paid when due, it shall
become part of the principal and bear interest as herein provided. All
computations of interest under this note shall be made on the basis of a year of
365 days, for actual days elapsed; provided that if an Interest Rate Hedge is
outstanding, then interest on this note shall be computed on the basis of a year
of 360 days, actual days elapsed. Whenever any payment required hereunder falls
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, unless, in the case of amounts accruing interest based
on the LIBOR Rate, that day falls in a new calendar month, in which event such
payment day shall be the next preceding Business Day. If any interest rate
defined in this note ceases to be available from Bank for any reason, then said
interest rate shall be replaced by the rate then offered by Bank, which, in the
sole discretion of Bank, most closely approximates the unavailable rate.


a) BASE INTEREST RATE. At Debtor's option, amounts outstanding hereunder in
minimum amounts of $  100.00    shall bear interest at a rate, based on an index
selected by Debtor, which is    two and one-half   percent (  2.5  %) per annum
in excess of the LIBOR Rate for the Interest Period selected by Debtor,
acceptable to Bank.  Notwithstanding the foregoing, if an Interest Rate Hedge is
outstanding, then Debtor shall be deemed to have selected the LIBOR Rate for
each relevant Interest Period.


No Base Interest Rate may be changed, altered or otherwise modified until the
expiration of the Interest Period selected by Debtor. The exercise of interest
rate options by Debtor shall be as recorded in Bank's records, which records
shall be prima facie evidence of the amount borrowed under either interest
option and the interest rate; provided, however, that failure of Bank to make
any such notation in its records shall not discharge Debtor from its obligations
to repay in full with interest all amounts borrowed. In no event shall any
Interest Period extend beyond the maturity date of this note.


 
 
-1-

--------------------------------------------------------------------------------

 
 
To exercise this option, Debtor may, from time to time with respect to principal
outstanding on which a Base Interest Rate is not accruing, and on the expiration
of any Interest Period with respect to principal outstanding on which a Base
Interest Rate has been accruing, select an index offered by Bank for a Base
Interest Rate Loan and an Interest Period by telephoning an authorized lending
officer of Bank located at the banking office identified below prior to
10:00a.m., Pacific time, on any Business Day and advising that officer of the
selected index, the Interest Period and the Origination Date selected (which
Origination Date, for a Base Interest Rate Loan based on the LIBOR Rate, shall
follow the date of such selection by no more than two (2) Business Days).


Bank will mail a written confirmation of the terms of the selection to Debtor
promptly after the selection is made. Failure to send such confirmation shall
not affect Bank's rights to collect interest at the rate selected. If, on the
date of the selection, the index selected is unavailable for any reason, the
selection shall be void. Bank reserves the right to fund the principal from any
source of funds notwithstanding any Base Interest Rate selected by Debtor.


(b)           VARIABLE INTEREST RATE. All principal outstanding hereunder which
is not bearing interest at a Base Interest Rate shall bear interest at a rate
per annum of   one-half   percent ( 00.5 %) less than the Reference Rate, which
rate shall vary as and when the Reference Rate changes.


At any time prior to the maturity date of this note, subject to the provisions
of paragraph 4 below, Debtor may borrow, repay and reborrow hereunder so long as
the total outstanding at any one time does not exceed the principal amount of
this note.


Debtor shall pay all amounts due under this note in lawful money of the United
States at Bank's P.O. Box 30115, Los Angeles, CA  90030-0115    Office, or such
other office as may be designated by Bank, from time to time.


2.           LATE PAYMENTS.  If any payment required by the terms of this note
shall remain unpaid ten days after same is due, at the option of Bank, Debtor
shall pay a fee of $100 to Bank.


3.           INTEREST RATE FOLLOWING DEFAULT.  In the event of default, at the
option of Bank, and, to the extent permitted by law, interest shall be payable
on the outstanding principal under this note at a per annum rate equal to five
percent ( 5 %) in excess of the interest rate specified in paragraph 1.b, above,
calculated from the date of default until all amounts payable under this note
are paid in full.
 
4.           PREPAYMENT.


(a)           Amounts outstanding under this note bearing interest at a rate
based on the Reference Rate may be prepaid in whole or in part at any time,
without penalty or premium.  Debtor may prepay amounts outstanding under this
note bearing interest at a Base Interest Rate in whole or in part provided
Debtor has given Bank not less than five (5) Business Days prior written notice
of Debtor's intention to make such prepayment and pays to Bank the prepayment
fee due as a result. The prepayment fee shall also be paid, if Bank, for any
other reason, including acceleration or foreclosure, receives all or any portion
of principal bearing interest at a Base Interest Rate prior to its scheduled
payment date. The prepayment fee shall be an amount equal to the present value
of the product of: (i) the difference (but not less than zero) between (a) the
Base Interest Rate applicable to the principal amount which is being prepaid,
and (b) the return which Bank could obtain if it used the amount of such
prepayment of principal to purchase at bid price regularly quoted securities
issued by the United States having a maturity date most closely coinciding with

 
 
-2-

--------------------------------------------------------------------------------

 
 
the relevant Base Rate Maturity Date and such securities were held by Bank until
the relevant Base Rate Maturity Date ("Yield Rate"); (ii) a fraction, the
numerator of which is the number of days in the period between the date of
prepayment and the relevant Base Rate Maturity Date and the denominator of which
is   365 ; and (iii) the amount of the principal so prepaid (except in the event
that principal payments are required and have been made as scheduled under the
terms of the Base Interest Rate Loan being prepaid, then an amount equal to the
lesser of (A) the amount prepaid or (B) 50% of the sum of (1) the amount prepaid
and (2) the amount of principal scheduled under the terms of the Base Interest
Rate Loan being prepaid to be outstanding at the relevant Base Rate Maturity
Date). Present value under this note is determined by discounting the above
product to present value using the Yield Rate as the annual discount factor.


(b)           In no event shall Bank be obligated to make any payment or refund
to Debtor, nor shall Debtor be entitled to any setoff or other claim against
Bank, should the return which Bank could obtain under this prepayment formula
exceed the interest that Bank would have received if no prepayment had occurred.
All prepayments shall include payment of accrued interest on the principal
amount so prepaid and shall be applied to payment of interest before application
to principal. A determination by Bank as to the prepayment fee amount, if any,
shall be conclusive.


(c)           Bank shall provide Debtor a statement of the amount payable on
account of prepayment. Debtor acknowledges that (i) Bank establishes a Base
Interest Rate upon the understanding that it apply to the Base Interest Rate
Loan for the entire Interest Period, and (ii) Bank would not lend to Debtor
without Debtor's express agreement to pay Bank the prepayment fee described
above.


(d)           If Debtor has entered into an Interest Rate Hedge, Debtor
acknowledges and agrees that (i) Bank (or its affiliate) has the right, but not
the obligation, under the Swap Documents (defined below) governing such Interest
Rate Hedge, to compel an early termination, in full or in part, of such Interest
Rate Hedge as a result of any unscheduled prepayment under this note, (ii) any
such early termination may result in payment obligations (which may be
substantial in amount) being owed by Debtor to Bank (or any affiliate of Bank)
as early termination, close-out or settlement amounts, which amounts shall be
determined in accordance with the Swap Documents governing such Interest Rate
Hedge and shall be in addition to any prepayment fee and other charges specified
herein, and (iii) if such full or partial early termination of the Interest Rate
Hedge results in an amount owing by Bank or its affiliate to Debtor, then Bank
may in its discretion apply such amount to prepayment of principal hereunder,
together with accrued interest on such principal and any resulting prepayment
fee. Debtor further acknowledges and agrees that neither Bank nor any of its
affiliates is under any obligation to enter into Interest Rate Hedges with
Debtor and that such Interest Rate Hedges will be governed by documentation
separate from this note.


DEBTOR INITIAL HERE:      JC        GEF     ______  ______  ______


5.           DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. The occurrence of any
of the following shall constitute a default (a) Debtor shall default in the due
and punctual payment of the principal of or the interest on the note or any of
the Loan Documents (as such term is defined in that certain Loan Agreement of
even date herewith ("Loan Agreement")) and such default shall continue for a
period of three (3) business days; provided, however, that no grace period shall
apply to any payment default at maturity, following acceleration or in
connection with a prepayment hereunder; (b) other than a payment default under
paragraph 5(a), above, Debtor shall default in any material respect in the due
performance or observance of any covenant or condition of the Loan Documents

 
 
-3-

--------------------------------------------------------------------------------

 

and such default shall not have been cured by Debtor before the expiration of
fifteen (15) days after the date of the default; (c) there shall have occurred a
Change in Control (as defined in the Loan Agreement); (d) the insolvency of
Debtor or the failure of Debtor to generally to pay Debtor's debts as such debts
become due, subject to applicable grace or cure periods; (e) the commencement by
Debtor of any voluntary proceeding under any laws relating to bankruptcy,
insolvency, reorganization, dissolution, general assignment for the benefit of
creditors, debt adjustment, debtor relief, or appointment of a receiver,
trustee, custodian or similar official for all or substantially all of Debtor's
property; (f) the commencement against Debtor of any involuntary proceeding
under any laws relating to bankruptcy, insolvency, reorganization, general
assignment for the benefit of creditors, debt adjustment, debtor relief, or
appointment of a receiver, trustee, custodian or similar official for all or
substantially all of Debtor's property and any such proceeding is not dismissed
within ninety (90) days after commencement; (g) the failure by Debtor to comply
in any respect with any order, judgment, injunction, decree, writ or demand of
any court or other public authority where such failure would result in a
material adverse change in, or a material adverse effect upon, the operations,
assets, performance, business, properties, or condition (financial or otherwise)
of Debtor such that Debtor's ability to perform under any Loan Document) is
materially impaired; or (h) the default by Debtor or any Guarantor for any
obligation exceeding One Million Dollars ($1,000,000) concerning the borrowing
of money, which default enables the obligee to accelerate the entire amount due.
Upon the occurrence of any such default, Bank, in its discretion, may cease to
advance funds hereunder and may declare all obligations under this note
immediately due and payable; however, upon the occurrence of an event of default
under e, all principal and interest shall automatically become immediately due
and payable.


6.           ADDITIONAL AGREEMENTS OF DEBTOR.  If any amounts owing under this
note are not paid when due, Debtor promises to pay all costs and expenses,
including reasonable attorneys' fees, (including the allocated costs of Bank's
in-house counsel and legal staff) incurred by Bank in the negotiation,
documentation and modification of this note and all related documents and in the
collection or enforcement of any amount outstanding hereunder. Debtor and any
Obligor, for the maximum period of time and the full extent permitted by law,
(a) waive diligence, presentment, demand, notice of nonpayment, protest, notice
of protest, and notice of every kind; (b) waive the right to assert the defense
of any statute of limitations to any debt or obligation hereunder; and (c)
consent to renewals and extensions of time for the payment of any amounts due
under this note. If this note is signed by more than one party, the term
"Debtor" includes each of the undersigned and any successors in interest
thereof; all of whose liability shall be joint and several. Any married person
who signs this note agrees that recourse may be had against the separate
property of that person for any obligations hereunder. The receipt of any check
or other item of payment by Bank, at its option, shall not be considered a
payment on account until such check or other item of payment is honored when
presented for payment at the drawee bank. Bank may delay the credit of such
payment based upon Bank's schedule of funds availability, and interest under
this note shall accrue until the funds are deemed collected. In any action
brought under or arising out of this note, Debtor and any Obligor, including
their successors and assigns, hereby consent to the jurisdiction of any
competent court within the State of California, as provided in any alternative
dispute resolution agreement executed between Debtor and Bank, and consent to
service of process by any means authorized by said state's law. The term "Bank"
includes, without limitation, any holder of this note. This note shall be
construed in accordance with and governed by the laws of the State of
California. This note hereby incorporates any alternative dispute resolution
agreement previously, concurrently or hereafter executed between Debtor and
Bank, other than any such provision contained in a Swap Document.


7.           DEFINITIONS.  As used herein, the following terms shall have the
meanings respectively set forth below: "Base Interest Rate" means a rate of
interest based on the LIBOR Rate. "Base Interest Rate Loan" means amounts
outstanding under this note that bear interest at a Base Interest

 
 
-4-

--------------------------------------------------------------------------------

 

Rate. "Base Rate Maturity Date" means the last day of the Interest Period with
respect to principal outstanding under a Base Interest Rate Loan. "Business Day"
means a day on which Bank is open for business for the funding of corporate
loans, and, with respect to the rate of interest based on the LlBOR Rate, on
which dealings in U.S. dollar deposits are carried out in the London interbank
market. "Interest Period" means with respect to funds bearing interest at a rate
based on the LlBOR Rate, any calendar period of 1, 2, 3. 6 or 12 months. In
determining an Interest Period, a month means a period that starts on one
Business Day in a month and ends on and includes the day preceding the
numerically corresponding day in the next month. For any month in which there is
no such numerically corresponding day, then as to that month, such day shall be
deemed to be the last calendar day of such month. Any Interest Period which
would otherwise end on a non-Business Day shall end on the first succeeding
Business Day unless that day falls in a new calendar month, in which event such
Interest Period shall end on the next preceding Business Day. "Interest Rate
Hedge" means any interest rate swap, forward swap or swaption, or interest rate
cap or collar transaction now or hereafter entered into between Debtor and Bank
or any affiliate of Bank for purposes of hedging or mitigating, fully or
partially, interest rate risk under this note. "LIBOR Rate" means, for any
specified Interest Period, a per annum rate of interest determined by Bank as
equal to the rate for deposits in US Dollars for a period comparable to the
Interest Period which appears on the Reuters Screen LlBOR 01 Page (or any
replacement or successor page or service) as of 11:00 a.m., London time, on the
day that is two (2) Business Days preceding the first day of such Interest
Period. "Origination Date" means the first day of the Interest Period.
"Reference Rate" means the rate announced by Bank from time to time at its
corporate headquarters as its Reference Rate. The Reference Rate is an index
rate determined by Bank from time to time as a means of pricing certain
extensions of credit and is neither directly tied to any external rate of
interest or index nor necessarily the lowest rate of interest charged by Bank at
any given time.


DEBTOR:


Autobytel Inc., a Delaware corporation
 
By:  /s/ Jeffrey H.
Coats                                                                           
     Jeffrey H. Coats, President and C.E.O.


By:  /s/ Glenn E.
Fuller                                                                           
     Glenn E. Fuller, E.V.P., Chief Legal/Admin Off,
     Sec.
 
 
 
-5-
